             Case 2:19-cv-01875-JAD-VCF Document 21 Filed 10/29/20 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Victor Joe Potter,                                        Case No.: 2:19-cv-01875-JAD-VCF

 4             Petitioner

 5 v.                                                      Order Directing Petitioner to File and
                                                          Serve Response to Motion to Dismiss by
 6 Brian Williams,                                                 November 30, 2020

 7             Respondent

 8

 9            This is a federal habeas proceeding under 28 U.S.C. § 2254 in which petitioner filed an

10 amended habeas petition on January 7, 2020. 1 After requesting several extensions of time,

11 respondents filed a motion to dismiss the petition on July 30, 2020. 2 Under the court’s

12 scheduling order, petitioner’s response to the motion to dismiss was due on September 28,

13 2020. 3

14            Petitioner has not filed a response to the motion or requested an extension of time within

15 which to do so. Considering the extensions granted to respondents, the court sua sponte grants

16 petitioner until November 30, 2020, to file his response. If petitioner does not file a response by

17 November 30, 2020, the court will grant respondents’ motion and dismiss this case. 4

18            IT IS THEREFORE ORDERED that petitioner has until November 30, 2020, to file

19 and serve a response to respondents’ motion to dismiss (ECF No. 16). If he fails to do so,

20

21   1
         ECF No. 8.
     2
22       ECF No. 16.
     3
         ECF No. 9.
23   4
       See Local Rule 7-2(d) (“The failure of an opposing party to file points and authorities in
     response to any motion shall constitute a consent to the granting of the motion.”).
          Case 2:19-cv-01875-JAD-VCF Document 21 Filed 10/29/20 Page 2 of 2




 1 the court will construe his silence as consent to grant the motion to dismiss, and this action

 2 will be dismissed without further prior notice. In all other respects, the court’s order of

 3 February 18, 2020, (ECF No. 9) governs the scheduling of these proceedings.

 4         Dated: October 29, 2020

 5                                                         _________________________________
                                                           U.S. District Judge Jennifer A. Dorsey
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
